ORDER

PER CURIAM.
Mr. Sanders appeals his convictions for first degree robbery and armed criminal action. He claims that the motion court plainly erred in failing to, sua sponte, declare a mistrial when the prosecutor, during closing argument, made statements which Mr. Sanders suggests were improper personal epithets and which improperly invoked fears of Mr. Sanders’ propensity to commit future crimes.
Because we disagree with Mr. Sanders’ interpretation of the nature and effect of the prosecutor’s remarks, and finding no prece-dential value to our decision, we affirm by this summary order. We have provided the parties with a memorandum setting out the reasons for our decision. Rule 30.25(b).